DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In particular, the prior art references of record do not expressly teach the combination of all claim 1 element limitations as amended, the combination of all claim 10 element limitations as amended, or the combination of all claim 19 element limitations as amended.  Specifically, in regard to claim 1 the prior art of record at least does not expressly teach concept of a control unit that calculates a first distance between the first sensing element and the second sensing element when the display panel is in a first state and the second sensing element overlaps the opening, calculates a second distance between. the first sensing element and the third sensing element when the display device is in a second state that differs from that of the first state and the third sensing element overlaps the opening, and corrects an image obtained from the input sensor based on the first distance and the second distance.  In addition, in regard to claim 10 the prior art of record at least does not expressly teach concept of a control unit that divides a first image obtained from the input sensor into a plurality of first sub-images using a first cutting line wherein fingerprint information is obtained when the display panel is unfolded, and divides a second image obtained from the input sensor into a plurality of second sub-images using a second cutting line in a different position from the first cutting line wherein fingerprint information is obtained when the display panel is folded.  Moreover, in regard to claim 19 the prior art of record at least does not expressly teach concept of wherein when a first image is obtained by the input sensor when the display panel is unfolded, the distance calculation unit calculates a first distance between the first sensing element and the second sensing element, the image division unit divides the first image into a plurality of first sub-images using a first cutting line, the image rotation unit rotates each of the plurality of sub-images to form a plurality of rotation images, and the image combination unit extracts information for obtaining a fingerprint by deleting unnecessary image portions from the plurality of rotation images, forms a plurality of partial images and combines the plurality of partial images into a fingerprint image.  Therefore, independent claims 1, 10, and 19 contain allowable subject matter, and are allowable over the prior art of record.  In addition, the dependent claims are allowable based at least on their dependency to their respective independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621